                                                                                  FILED
                                                                               IN CLERK'S OFFICE
                                                                          \iiis: District COURT E.D
UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK                                             ^               8 2019
DANIA BUESO AND FREDY BUESO,on behalf of                                   BROOKLYN OFPIO
themselves and other persons similarly situated,

                                                                  ORDER

                                              Plaintiff(s),
                                                                  2:18-cv-380(ENV)(RLM)
                      -against-

JENNINGS GATE RESTAURANT INC., D/B/A
STORYVILLE AMERICAN TABLE SANDRA FINELY *
AND SHANNON FINLEY,In their individual capacities


                                              Defendant(s).


VITALIANO,DJ.

       Plaintiffs Dania Bueso and Freddy Bueso commenced this action on January 19, 2018,

against defendants Jennings Gate Restaurant Inc., Sandra Finley and Shannon Finley alleging

violations of the Fair Labor Standards Act, 29 U.S.C. § 201 et seq.("FLSA")on behalf of

themselves and all currently situated current and former employees who opt into the action

pursuant to 29 U.S.C. § 216(b), as well as under the New York Labor Law Article 19, §650 et

seq., and the supporting New York State Department of Labor Regulations, 12 N.Y.C.R.R. P

142("New York Labor Law"). Dkt. 1, as amended Dkt. 6. Plaintiffs sought to further amend or

supplement the complaint(Dkt. 41)on October 16,2018 and the parties participated in an

unsuccessful mediation. After the case was transferred to this Court on March 8,2019,the

Magistrate Judge Roanne L. Mann conducted settlement conferences with the parties. The

parties accepted the Court settlement proposal and subsequently, the Court referred the motion to

supplement the complaint(Dkt. 41)and the motions to certify a class (Dkt. 64, Dkt. 66)to

Magistrate Judge Mann for a Report & Recommendation. See Order Referring Motion, dated
June 24 2019; Order Referring Motion, dated July 11 2019. Judge Mann issued her Report &

Recommendation on the motion to certify a class(Dkt. 66)on July 29,2019. Dkt. 69("R&R"'

The R&R recommends that revised Order Preliminarily Approving Proposed Class Action

Settlement(July 26,2019)(Dkt. 68-3, annexed hereto) be granted and the revised Notice of
                                                                                                 I




Proposed Class Action Settlement(July 26,2019)(Dkt. 68-2, annexed hereto) be approved.

       Judge Mann concluded that the proposed settlement is a free and reasonable resolution of

the action and the proposed class settlement warrants preliminary approval pursuant to Cheeks v.

Freeport Pancake House, Inc. 796 F.3d 199(2d Cir. 2015). Judge Mann further concluded that

under the relevant factors under Rule 23 of the Federal Rules of Civil Procedure, the class

certification and terms ofthe proposed class settlement are appropriate. (R&R at 2-3).

       Notice oftime to object to the R&R was given, but no party has objected within the

prescribed time to do so. See R&R at 3.

                                            Discussion


       Where no party has objected to a report and recommendation, clear error review applies.

See Dafeng Hengwei Textile Co. v. Aceco Indus. & Commercial Corp., 54 F. Supp. 3d 279,283

(E.D.N.Y. 2014). Having carefully reviewed the R&R in accordance with this standard, the

Court finds it to be correct, well-reasoned and free of any clear error. The Court, therefore,

adopts the R&R,in its entirety, as the opinion ofthe Court.

                                            Conclusion


       For the foregoing reasons, the R&R is adopted, in its entirety, as the opinion ofthe Court

The Court preliminarily approves the Class Action Settlement(Dkt. 68-3, annexed hereto), and

approves the revised Notice ofProposed Class Action Settlement. The fairness hearing is

respectfully referred to Judge Mann to be held on a date to be determined by Judge Mann.
      So Ordered.


Dated: Brooklyn, New York
       August 7, 2019



                            /s/ USDJ ERIC N. VITALIANO
                              EPaCN.VITALIANO           '
                              United States District Judge
